         Case 1:19-cr-00738-PGG Document 52 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              -against-                                                ORDER

 JOSHUA OLIVO and PIERRE GREENE,                                  19 Cr. 738 (PGG)

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference in this matter currently scheduled for

October 7, 2020 is adjourned to October 26, 2020 at 10:30 a.m.

               Upon the application of the Pierre Greene, by and through his counsel John Zach,

and with the consent of the United States of America and Joshua Olivo, by and through their

respective counsel, Ryan Finkel and Donald duBoulay, it is further ORDERED that the time

from October 7, 2020 through October 26, 2020 is excluded under the Speedy Trial Act, 18

U.S.C. § 3161(h)(7)(A), in the interests of justice. The Court finds that the granting of such a

continuance serves the ends of justice and outweighs the interest of the public and the

Defendants in a speedy trial, because it will permit defense counsel additional time to continue

ongoing discussions with the Government relating to the disposition of this matter.

Dated: New York, New York
       October 6, 2020




                                                 1
